I agree with the majority that the contract was made and carried out in good faith; that there was no misrepresentations made, nor any dishonesty on either side; but I nevertheless believe that the Board of County Commissioners were without legal authority to make such a contract, and I have grave doubts, also, that the contract is enforceable in an action at law, as being contrary to public policy. See Burke v. Child,88 U.S. 441, 22 Law Ed. 623; Providence Tool Co. v. Norris,69 U.S. 45; 17 Law Ed. 868. As this particular contract appears to have been innocent in itself, and resulted in benefit to the County, I have been reluctant to reach the above stated conclusion. But having done so, I cannot do otherwise than hold that the decree of the lower court should be affirmed.